396 F.2d 219
Robert L. CUMMINGS, Appellant,v.Lamont SMITH, Warden, Georgia State Prison, Reidsville,Georgia, Appellee.
No. 25579.
United States Court of Appeals Fifth Circuit.
May 29, 1968.

Robert L. Cummings, pro se.
Mathew Robins, Asst. Atty. Gen., Arthur K. Bolton, Atty. Gen., Marion O. Gordon, Asst. Atty. Gen., Joel C. Williams, Jr., Deputy Asst. Atty. Gen., Atlanta, Ga., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District judge.
PER CURIAM.


1
This appeal is from an order denying habeas corpus relief to a Georgia State convict.  We do not reach the merits, having been advised by the respondent-appellee that the petitioner-appellant was discharged from custody on March 19, 1968, more than a month before the date the appeal was docketed before us.  The appeal is dismissed for mootness.


2
Appeal dismissed.